     Case 1:20-mj-00240-SJB ECF No. 1-1 filed 06/26/20 PageID.2 Page 1 of 7




            CONTINUATION OF APPLICATION FOR SEARCH WARRANT
    I, B. Reese McIntyre, a Special Agent of the Federal Bureau of Investigation (“FBI”), being
duly sworn, state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

        1.      I make this affidavit in support of an application under Rule 41 of the Federal Rules
of Criminal Procedure for a search warrant authorizing the examination of an electronic device
that is currently in law-enforcement possession, and the extraction of information electronically
stored on that device as described in Attachment B.

        2.      I am a Special Agent with the FBI, and have been since May 23, 2019. I graduated
from the FBI Academy located aboard Marine Corps Base, Quantico, Virginia, and am currently
assigned to the Lansing Resident Agency of FBI Detroit Division. Before that, I was police officer
for the Metro Nashville Police Department in Nashville, Tennessee, for approximately 4½ years.
My duties as an FBI Special Agent include investigating Hobbs Act robberies and related federal
felonies.

        3.      This continuation is based on information I personally obtained, as well as
information I received from law enforcement officers and agents who participated in this
investigation. This continuation does not contain all the information known as a result of this
investigation, but only those facts that I believe are necessary to establish probable cause for the
search warrant sought.

                IDENTIFICATION OF THE DEVICE TO BE EXAMINED

        4.      The property to be searched is a TracFone Alcatel Raven Cellular Phone, Model
A574BL, black in color, IMEI number 015295000054212, hereinafter the “Device.” The Device
is currently located at the Lansing Resident Agency of the Federal Bureau of Investigation.

        5.     The applied-for warrant would authorize the forensic examination of the Device,
described above and in Attachment A, for the purpose of identifying, examining, copying, and
seizing the records and information described in Attachment B.

                                      PROBABLE CAUSE

        6.      Based on my training and experience, and the facts set forth and incorporated in
this continuation, there is probable cause to believe that James Winston Honeysucker, Jr., a/k/a
“Ace,” a/k/a “Ace Sohood,” a/k/a “Ace Sohood Pffp” (“HONEYSUCKER”), in the Western
District of Michigan, committed crimes that include violations of 18 U.S.C. § 1951 [interference
with commerce by robbery] and 18 U.S.C. § 924(c)(1)(A)(ii) [possession and brandishing of a
firearm in furtherance of a crime of violence], and that the information described in Attachment
B will constitute evidence of these criminal violations. Based on that probable cause, on January
28, 2020, a grand jury issued a superseding indictment charging HONEYSUCKER with violating
18 U.S.C. § 1951 on August 12, September 14, September 30, and October 22, 2019, and violating
                                                                                         Page 1 of 7
     Case 1:20-mj-00240-SJB ECF No. 1-1 filed 06/26/20 PageID.3 Page 2 of 7



18 U.S.C. § 924(c)(1)(A)(ii) on September 14, September 30, and October 22, 2019. As detailed
below, I believe that information on the Device could provide further evidence supporting these
charges, and may reveal additional crimes committed by HONEYSUCKER.

        7.     Together with state and local law enforcement agencies, I am investigating a series
of armed robberies that occurred in the Western District of Michigan. During the investigation, I
applied for and obtained a search warrant in Case No. 1:19-mj-413 to obtain information from T-
Mobile USA, Inc., regarding robberies for which I believe there is probable cause that
HONEYSUCKER committed. I reviewed the results of that search warrant 1 and, based on my
training and experience, determined that devices associated with phone numbers connected to
HONEYSUCKER were present near the robberies described in the materials incorporated by
reference below that occurred on September 14, September 30, and October 22, 2019, at the same
approximate time those robberies occurred.

        8.      The application for the search warrant that was issued in Case No. 1:19-mj-413 is
attached as Attachment C, and includes a continuation (the “Prior Continuation”) with a statement
of probable cause in paragraphs 5 to 41. To summarize and highlight key portions of paragraphs 5
to 41 of the Prior Continuation: those paragraphs set forth facts that I believe establish probable
cause that HONEYSUCKER committed multiple armed robberies of cash advance businesses in
and around Battle Creek and Lansing, Michigan, from May 2019 through October 2019. Video
evidence indicates that the perpetrator of multiple robberies was using a cellphone during the
robberies. Following the October 22, 2019 robbery of a Check ‘n Go cash advance business located
in Battle Creek, Wilnell Lakeey Henry (“HENRY”) admitted driving HONEYSUCKER from the
scene of the robbery to a bus station in Kalamazoo, Michigan. HENRY also told law enforcement
that HONEYSUCKER was using a device associated with the following phone number: 517-505-
5127. Police sent an emergency ping to that phone number, which indicated that an associated
device was located at a bus station in Chicago, Illinois. Police found HONEYSUCKER at the bus
station and arrested him. Police found in HONEYSUCKER’s possession the phone I now seek a
warrant to examine, along with approximately $17,000 cash and a pistol that matched a description
of the pistol that was used during the October 22, 2019 robbery. The “Target Cellphone”



1
  The only cellphone network provider records obtained through search warrants that federal agents
substantively reviewed and analyzed in this case were produced by T-Mobile USA, Inc., in response to
federal search warrants issued in Case Nos. 1:19-mj-413 (regarding Honeysucker’s suspected phone
numbers ending in 5127 and 5585) and 1:19-mj-464 (regarding Henry’s suspected phone numbers ending
in 4059 and 2791). Before federal agents executed those warrants, the Lansing Police Department
executed a search warrant on T-Mobile for information related to Honeysucker’s phone number ending in
5585, and the Battle Creek Police Department executed search warrants on T-Mobile for Honeysucker’s
phone number ending in 5585, and on AT&T for information related to Honeysucker’s phone number
ending in 5127. Federal agents did not analyze or rely on the materials T-Mobile and AT&T produced in
response to the Lansing and Battle Creek warrants. Federal agents instead conducted only a cursory
review to confirm the general category of information contained in T-Mobile’s and AT&T’s responses.

                                                                                         Page 2 of 7
     Case 1:20-mj-00240-SJB ECF No. 1-1 filed 06/26/20 PageID.4 Page 3 of 7



referenced in paragraph 13 of the Prior Continuation is the same object as the Device, defined
above.

         9.      To summarize paragraphs 10–11 of the Prior Continuation in particular: HENRY
initially told police that he was not involved in planning the October 22, 2019 robbery, and that he
was not intentionally involved in executing it. Instead, HENRY told police that he gave
HONEYSUCKER a ride at HONEYSUCKER’s request; later picked him up at his request; and
after picking HONEYSUCKER up, was told by HONEYSUCKER that he had “hit a lick.”
HENRY told police that HONEYSUCKER gave him a “large wad of money,” and that HENRY
then drove HONEYSUCKER to a bus station in Kalamazoo.

       10.      The same statement of probable cause contained in paragraphs 5 to 41 of the Prior
Continuation supports the warrant requested in this application. Accordingly, I now incorporate
by reference paragraphs 5 to 41 of the Prior Continuation as though they were fully set forth in
this application, subject to the additions and revisions set forth herein, and in particular in
paragraphs 11 to 15, below.

       11.     I interviewed HENRY in December 2019 and January 2020.

               a. During the December 2019 interview, HENRY told me a story that was similar
                  to what he initially told police as summarized above in paragraph 9, though
                  with a few differences. In particular, HENRY told me that HONEYSUCKER
                  claimed to have “hit a lick,” not in HENRY’s truck, but on the phone when
                  HONEYSUCKER called to ask for a second ride.

               b. During the January 2020 interview, HENRY stated that he knowingly and
                  intentionally drove HONEYSUCKER to and from robberies of cash advance
                  businesses on October 22, 2019; October 17, 2019; September 30, 2019; and
                  September 14, 2019. HENRY also stated that he and HONEYSUCKER were
                  in phone contact during each of the robberies.

       12.    The Check ‘n Go referenced in paragraph 7 of the Prior Continuation performed an
updated calculation of their loss from the October 22 robbery. According to Check ‘n Go, its
approximate loss was $41,572.88.

        13.     After HONEYSUCKER’s arrest in Chicago, the Device was in the custody of
Chicago law enforcement. The Device was later transferred to the custody of the FBI. The Device
is currently in storage at the FBI Lansing Resident Agency. Based on my training and experience,
I believe the Device has been stored and transferred in a manner in which its contents are, to the
extent material to this investigation, in substantially the same state as they were when the Device
first came into the possession of Chicago law enforcement.

        14.    In the Prior Continuation, and especially paragraphs 32–34 and 39–41, I stated facts
to establish probable cause that HONEYSUCKER robbed an Instant Cash business located in

                                                                                        Page 3 of 7
     Case 1:20-mj-00240-SJB ECF No. 1-1 filed 06/26/20 PageID.5 Page 4 of 7



Lansing, Michigan, in separate robberies that occurred on May 18, 2019 and October 17, 2019. To
those statements, I add the following:

              a. On or about March 16, 2020, I received body-cam video recorded by an officer
                 who responded to the October 17 robbery. I reviewed the video, which shows
                 that, at one point, the two employees who were present during the October 17
                 robbery stated their belief that the May 18 and October 17 robberies were
                 committed by different people. According to police reports, only one of those
                 employees was present for both robberies. I also re-reviewed police reports
                 about the October 17 robbery, one of which memorializes that the employee
                 who was present during both robberies believes they were committed by
                 different people.

              b. As noted above, during my January 2020 interview of HENRY, he stated that
                 he and HONEYSUCKER robbed the Instant Cash on October 17, 2019.
                 According to HENRY, HONEYSUCKER said that he believed one of the
                 Instant Cash employees recognized him. HENRY also said that he and
                 HONEYSUCKER were on the phone during the October 17 robbery. Phone
                 records do not indicate they were on the phone during that robbery, but do
                 indicate that, minutes after the robbery, HONEYSUCKER made a cellphone
                 call to his girlfriend using a cell tower in the immediate area of the robbery.

              c. The Superseding Indictment against HONEYSUCKER and HENRY (Case No.
                 1:19-cr-292) does not charge them with robbing the Instant Cash on May 18 or
                 October 17, 2019. The investigation into those robberies continues.

       15.    Based on my training and experience, I understand that:

              a. criminals, including robbers, often use cellular phones to facilitate crimes,
                 including to communicate with co-conspirators and accomplices before, after,
                 and during the commission of robberies, and to research and plan robberies;

              b. people, including robbers, often use cellular phones to create and maintain lists
                 of contacts, including criminal associates;

              c. robbers routinely keep their cellular phones in their possession;

              d. evidence that a person committed a crime is often created, sent, received, or
                 saved months before the crime is actually committed, including (i) evidence of
                 relationships with others involved in the crime, (ii) evidence of plans or
                 preparations to commit the crime, or of whether a person possessed tools or
                 instruments used during the crime, and (iii) evidence of a person’s motive,
                 knowledge, skill, or intent to commit the crime;


                                                                                      Page 4 of 7
Case 1:20-mj-00240-SJB ECF No. 1-1 filed 06/26/20 PageID.6 Page 5 of 7



       e. cellular phones often contain evidence that indicates whether the phone’s owner
          or possessor was involved in committing robberies, including records of
          incoming and outgoing calls and text messages with co-conspirators and
          accomplices; voicemail messages; photographs or videos of robbery targets,
          coconspirators, or currency; and records indicating the location of the device at
          certain times, providing evidence that the device was at or near the scene of
          a robbery when the robbery was committed, or evidencing the route used to get
          to and from a robbery;

       f. cellular phones often permit users to access social media platforms like
          Facebook, Instagram, and Twitter, and robbers frequently use social media
          platforms to communicate with co-conspirators and accomplices, or to describe
          or publish photographs of fruits of their crimes, such tools or currency;

       g. robbers often photograph, video record, or purchase the tools of their trade, like
          firearms, and use their cellular phones to access illicit marketplaces or recruit
          others with pictures or videos of firearms in order to plan their robberies;

       h. robbers often use their cellular phones to create and save photos and videos in
          the course of planning or documenting robberies;

       i.   people, including robbers, often use cellular phones to create and maintain their
            schedules, including by using calendars, task lists, word processing
            applications, or other software, or through communications with others;

       j.   people, including robbers, often use cellular phones to conduct financial
            transactions, including to deposit, spend, or otherwise use money, which may
            include the proceeds of robberies, and as a result, cellular phones often contain
            (or permit access to) bank records, check images, credit card information ,
            account information, and similar financial information that may evidence the
            possession of robbery proceeds;

       k. people, including robbers, often use cellular phones to access the Internet, and
          robbers often use the Internet to plan and execute robberies, including by
          researching potential targets or communicating with accomplices; and

       l.   accessing the Internet using a cellular phone requires using an Internet Protocol
            address that is, in some cases, able to reveal (either alone or in conjunction with
            other information) who accessed the Internet and/or the location from which
            they accessed it.




                                                                                   Page 5 of 7
     Case 1:20-mj-00240-SJB ECF No. 1-1 filed 06/26/20 PageID.7 Page 6 of 7




                 ELECTRONIC STORAGE AND FORENSIC ANALYSIS

        16.    The requested warrant would authorize extraction and copying of electronically
stored information, under Rule 41(e)(2)(B), for the purpose of locating and seizing records and
information.

         17.    Based on my training, experience, and research, and from consulting the
manufacturer’s advertisements and product technical specifications                  available at
https://tracfoneusermanual.net/wp-content/uploads/2018/02/Alcatel-Raven-User-Manual.pdf,        I
believe the Device is capable of creating and storing records and information consistent with the
records and information described in paragraph 14, above, for long periods of time.

        18.     Forensic evidence. This application seeks permission to locate forensic electronic
evidence that establishes how the Device was used, the purpose of the use, who used it, and when,
in order to determine the use of the Device as a tool to facilitate the commission of robbery. This
application also seeks other forensic electronic evidence of the crimes under investigation,
including communications, photos, videos, contact information, and location information, along
with evidence that will help identify the Device’s primary user(s) and owner(s). I believe there is
probable cause that such forensic electronic evidence may be on the Device because, based on my
training and experience, I understand that:

           a. records and information on electronic devices can provide evidence of a file that
              was once on the device but has since been deleted or edited, or of a deleted portion
              of a file (such as a paragraph that has been deleted from a word processing file, or
              a portion of a recorded video);

           b. forensic evidence on a device can also indicate who has used or controlled the
              device, and this “user attribution” evidence is analogous to the search for “indicia
              of occupancy” while executing a search warrant at a residence;

           c. a person with appropriate familiarity with how an electronic device works may,
              after examining this forensic evidence in its proper context, be able to draw
              conclusions about how electronic devices were used, the purpose of their use, who
              used them, and when; and

           d. the process of identifying the exact electronically stored information on a storage
              medium that are necessary to draw an accurate conclusion is a dynamic process.
              Electronic evidence is not always data that can be merely reviewed by a review
              team and passed along to investigators. Whether data stored on a device is evidence
              may depend on other information stored on the device and the application of
              knowledge about how the device behaves. Therefore, contextual information
              necessary to understand other evidence also falls within the scope of the warrant.




                                                                                       Page 6 of 7
     Case 1:20-mj-00240-SJB ECF No. 1-1 filed 06/26/20 PageID.8 Page 7 of 7



        19.    Nature of examination. Based on the foregoing, and consistent with Rule
41(e)(2)(B), the warrant I am applying for would permit the examination of the device consistent
with the warrant. The examination may require authorities to employ techniques, including but not
limited to computer-assisted scans of the entire medium, that might expose many parts of the
device to human inspection in order to determine whether it is evidence described by the warrant.

        20.     Manner of execution. Because this warrant seeks only permission to examine a
device already in law enforcement’s possession, the execution of this warrant does not involve the
physical intrusion onto a premises. Consequently, I submit there is reasonable cause for the Court
to authorize execution of the warrant at any time in the day or night.

                                          CONCLUSION

        21.    Based on the above factual information, I respectfully submit that there is probable
cause to believe that evidence and instrumentalities of criminal offences in violation of violations
of 18 U.S.C. § 1951 [interference with commerce by robbery] and 18 U.S.C. § 924(c)(1)(A)(ii)
[possession and brandishing of a firearm in furtherance of a crime of violence] may be found in
the locations described in Attachment A.

       22.     I therefore respectfully request that the attached warrant be issued authorizing the
search and seizure of the items listed in Attachment B.




                                                                                        Page 7 of 7
